Davis, Judge,
concurring in the result:
My difficulty with the court’s opinion is that I am far from sure that we are without statutory jurisdiction in this case since the plaintiffs are simply seeking a monetary judgment for a “taking” (a claim over which we clearly have normal cognizance), and they ask us to set aside the Utah judgment simply as one step toward obtaining the money judgment they desire for this “taking”. They do not seek a declaration setting aside the prior judgment as an end in itself, but merely as an intermediate step on the way to a money judgment on a claim within our ordinary jurisdiction. In this respect, there does seem an analogy in the reformation and rescission, cases in which we set aside or reform a contract on the way toward granting a money judgment which is otherwise within our statutory authority. As we said recently in Quinault Allottee *166Ass'n v. United States, 197 Ct. Cl. 134, 138, fn. 1, 453 F. 2d 1272, 1274 (1972):
Defendant repeats the ancient but inaccurate shibboleth that this court has no “equity jurisdiction”, and then argues that since the class suit was originally a creature of equity we cannot use it. The correct premise is, not that we are without equity jurisdiction, but that we cannot grant nonmonetary equitable relief such as an injunction (United States v. Jones, 131 U.S. 1 (1889)), a declaratory judgment (United States v. King, 395 U.S. 1 (1969)), or specific performance. Where the relief is monetary, we can call upon such equitable concepts as rescission and reformation to help us reach the right result. United States v. Milliken Imprinting Co., 202 U.S. 168, 173-74 (1906), confirming on this point, 40 Ct. Cl. 81, 98-99 (1904). If procedural techniques which are the children of equity were forbidden to this court, we could not utilize such common and useful practices as intervention, depositions and discovery, all of which have become integral to our practice.
Perhaps the rescission and reformation cases are fundamentally different, but I am not prepared to say so definitively.
I concur in the result because I interpret that part of our Eule 152(b) which says, “This rule does not limit the power of the court to entertain an independent action to relieve a party from a judgment, order, or proceeding, or to set aside a judgment for fraud upon the court”, as not applying to this kind of case but only to a truly “independent action” challenging one of our own orders, judgments or proceedings. This reading seems to me called for by our past practice (cited by the court) as well as by the serious doubt (discussed in the court’s opinion) as to our statutory jurisdiction to entertain an “independent action” to set aside the judgment of another court. The result, in my view, is that plaintiffs are barred at the threshold by the prior Utah judgment, and cannot avail themselves, in this court, of the charge of fraud since, as I see it, Eule 152(b) applies only to a truly “independent action” ¡to set aside a judgment of our own. This is not such an “independent action”; there is no “independent” action at all, and the suit does not involve a judgment of this court.
Dureee, Senior Judge, joins in the foregoing opinion concurring in the result.